Title: To George Washington from Pierre-Charles L’Enfant, 19 August 1791
From: L’Enfant, Pierre Charles
To: Washington, George



Ser
[Georgetown, Md., 19 August 1791]

The heigest of my embition Gratified in having met with your approbation in the project of the Plan which I have now the Honor of presenting to you altered agreeable to your direction, Steel leaving me some thing to wish for until I see the execution of that plan effected to the full attainement of your object.
I shall here beg the permission of fixing for a moment your attention on matter which I conceive of most Importance to the advancement of the business.
The Inspection of the anexced map of doted lines being sufficiently

explanatory of the progress made in the work will I hope leave you satisfied how much more has been done than may have been expected from hands less desirous of meriting your applause and I shall confire on this subject with express the obligation I feel to be under for the frindly assistance given me by Mr Ellicott—& to request if circumstances may admit of a delay in the procecution of business he his charged with on the frontier of Georgia that his going there be differed until the latter end of november next, his assistance till then being most Indispensable to compleat the work begone as is necessary to have a number of lots for Houses measured and marked before the time when the first sale is Intended.
this business has proved more tedious than at first considered owing to the multiplicity of operations Indispensable to determine the accute angles & intersect lines with exactness on points given at great distances in which process much difficulties was encountered on account of the great encumbering of timber cut down in every direction, the which the proprietor are avare to preserve and unwilling to remove and most consequently Increase obstacles in the way to a degree as I am well convinced will in the end cause me the regret of falling much short from what I proposed and what is indeed most essentiel to performe previous a sale take place.
brought to the point as matter do now stand enough is done to satisfy every one of an Eanerstedness in the process of execution—and the spots assigned for the Federal House & for the President palace in exibiting the most sumpteous aspect and claiming already the suffrage of a croid of daily visitor both natives & foreigners will serve to give a grand Idea of the whole, but nevertheless it is to be wished more may be done to favour a sale—this being to serve very little towards evidencing the beauties of localfe] reserved for privat setlements all being absolutly lost in the chaos of pulled timber without possibility to juge of the advantages of relative convenincy much less of agreement, to be derived from Improvements Intended in a surrounding local[e] of which but few can form an Idea iven after Inspecting a map.
the grand avenu connecting both the palace & the federal House will be most magnificent and most convenient—the streets runing west of the upper squar of the federal House and

which terminate in an easy slope on the canal through the tiber which it will over look for the space of above tow mile will be beautifull above what may be Imagined—those other streets parallel to that canal, those crossing over it and which are at many avenus to the grand walk from the water cascade under the federal House to the president park and dependincy extending to the ban⟨k⟩ of the potomac, and also the severals squar or area such as are Intended for the Judiciary court—the national bank—the grand church—the play House, market & exchange—all through will offer a variety of situations unparalleled in point of beauties—suitable to every purpose and in every point convenient both are devised for the first ofset of the city and combined to command the height price in a sale.
but as I observed before these advantages lost in the present encumbering of the local and not being possible to be made perceptible within the short period left—A sale at a moment so premature will not bring the ten part of what it will at some more suitable season after a rough-hewn of the proposed Improvements may help to the better appreciating the merits of situation.
besides a sale made previous the general plan of distribution of the city is made publique and befor the circumstance of that sale taking place has had time to be know through the whole continent, will not call a sufficient concurence and most be confined to few individuals speculating wanting means or Inclination to Improve and the consequence of a low sale in this first Instance may prove Injurious to the subsequent ones by serving as precedents to under valu the remaining lots at so much less in proportion to the lessening of advantage of situation—on an other part I apprehend the under saling of lots far from prompting a speedy settlement and as many people argue of gaining frind to the Establishment in Inducing Influencial men in those states as may continue opposed to it to become Interested in the succes—will rather disgrace the whole business.
it will I am convinced favour schems already encouraged in consequence of the mediocrity of the deposit required—it will favour the ploting of a number of designing men whom In Georgetown in particular are more active than ever and use of every means to set themselves in a situation to cross the opperation of the plan adopted—and whom in concert with society

forming in baltimor and in other places unfrindly promise to engross the most of the sale and master the whole business.
with these apprehension and seeing on an other part nothing to be gained from a sale which at best if taking place this season will only be making the transfer of a most valuable property in to the hand of speculator without a prospect even of deriving from it a mean for to engage with any security in the Intended work to whose first demand a Fund resting on the produce of a deposit most prove inadequate.
I conceive the postponing of that Sale a measure which will be both expedient and advantageous to the business—as it is constant but people realy Inclined to purchase and earnestly disposed to erect Houses will not be on this account dissuaded from their coming on the spot tho’ for the Instant disappoint⟨ed⟩ in the object giving them a better Idea of the local[e] woud I presum rather serve to prompt them to greater Exertion and the Idea which they will carry back most greatly serve to Influence other to come and to Increase a competition for lots at the time when the sale may be put off.
this measure in some respect forced by circumstances may I presum take place consistantly by alleging the fact of an Impossibility of having matter ready for it—owing to the necessity of taking the previous and necessary steps of making an Equal division of property betwixt the Individual owner and the publique.
The Impossibility of doing this will not only result from the difficulties encontered in the mesuration of lots but will most evidently from a circumstance not yet mentioned of the proprieter of territory having not returned the survey of ther possession as was repeatedly required of them and which they declined to do until disputs arrosed amongst them respecting to boundary are setled. this not likely to be so soon done most preclud for some time From making the necessary division of property and will prevent the devising of a mode to effect that of those lots which will be found laid across the lines of tow or three different territory which most be frequent on account of the bifarous way the whole property is Intermingled.
Convinced no time will be found lost for to procure the necessary accomodation for congress my Intimacy with plans already forming relating to Establishment on the Eastern branch—on the proposed canal and in various other parts made me not

Esitate in ascerting that settlements will soon be spread through—provided a due attention is given to the carrying on & speedily in every part those Improvements as are combined for the convenance and agreableness of the most distant situation as they are meant to had to the sumptousness of the more centrals, when I observe—provided a due attention is given it is becaus notwithstanding I Indulge the Idea of seeing soon the progress of the Establishment become the wonder of all, I am sensible of the consequences of a ⟨scheck⟩ its progress may receive and am well persuaded that Individuals exertions will wait the signal and model thier process on the sperit with the which the publick business shall be conducted.
it being therefore essential to be begin well and with an assurance of continuing with a progressive degree of activity to the end—considering that a relaxation of motion would greatly more Injure the business than will a delay in mouving I to this effect—under the Head of publick Exertions conceive it Important not to confine the Idea to the erecting of a congress House & a presidial palace other exertions being necessary to prompt and encourage private undertaking.
them alone can form the establishment enswerable to its objects, and to rise the city a city in fact it is Indispensable to consider Every of the Improvements proposed in the plan as being part most essential to the framing of the principal and how ever differential & unconected as they may appear to effect them at a same time and with a proportional degree of dispatch.
it is most Essential to push with the utmost activity Every Improvement as may serve to marcantile Interest. the canal through the tiber a cross to the eastern branch were an aditional branch of it is marked in the plan, is of absolut necessity to determine and Insure a speedy settlement in that part were it is most desirable to help the conveying of material to the tow grand Edifice.
the making of the publick walk from under the federal House as far as it is carried on the potomac and connected with the palace is an objet which so ever trivial as it may appear to the ayes of many will be productive of as much advantage as the first mentioned objects in giving to the city as its first offset a superiority of agr⟨eem⟩ents over most of the city of the world as it will gaine one over them all in point of convenience of distribution

after bringing the various Squar or area to thier Intended Shape and giving aregular and well combined slop to and leveling every grand avenu and principals streets—begining with the most transversal and were settlements are most essential—not however ending them were house end but Indescriminatly Extending those Improvements all over accellerating them on those parts the less attractive to prompt seltements thereon. no need being of hastening to encourage them on more advantageous situation the which it may be well to preserve until the great rise of thier value make it worth the sacrifice.
these Idea already held to your consideration and the which met your approval at the first begining of the business—having directed my attention in devising a plan of distribution of local[e] as I conceived to be the best calculated to this effect, made me consider an appropriation of the several squar as ⟨are⟩ proposed in the plan to be alloted to each of the Individual states as also the making of a free donation to Every particular religious society of a ground for House of worship a mode from which Infinit advantages most result.
each of those Establishments tho’ probably small at first being Equally distenced and near situated will by a gradual accroissement soon connect and will from their begining forme a chaine of Improvements round the principal part of the city which will extand by a scatering of settlements all along of those transversal and divergent avenues were none of them will be lost nor will be to distant from the federal House or the president palace.
Betwixt these tow Edifices in the streets from the grand avenu to the palace toward the canal there will be a proper stand for shop—for mechanique and every people in various business, and the stimulate to builth houses in those part being so great it is not to be doubted but they will be erected contigeous to each other and in a short time will increase to a number sufficient to afford a convenience in the Intercourse of business and to procur proper accomodation to congress member and every officers & other people attach to the Executive.
a marche so wholy different from the ordinary way of forming a town it is presumable will meet with oposer and be much objected by people who will compute the accroissement of towns existing and draw Inference from them in concluding aginst the plan I propose.
it will also, as far as, it may affect speculation on publick property

incite many to disclaime against, but upon the whole every objection as may tend to a contraction of the operation of the sisteme most likly to arrise from people Interested in lowering the value of property or perhaps ⟨led⟩ from motives whose good Intent to the whole business may be questioned, I am in hope people actuated from more Independant principle will consider and that how ever prejudice may blind them on the advantages while they enumerate the Inconveniency in this Idea likly to result from the process—they will own that a succes in the attainement of the end the sisteme is combined to promote would be most prosperous—and confident in that succes I Feel the more encouraged to submit my Idea there on to your jugement.
as to the question of what are the means necessary and how to procure them I will observe that those means most be extensive proportioned to the magnitude of the undertaking, and that so ever large as I conceive they ought to be I consider the property at your disposal fully proportionated to the object if attention is given in managing it.
15.000 lots will fall in the share of the publick as half of the property left for Improvements after deduction made of streets and of ground appropriated to publick purposes—these lots will be of various sise from 66 feet to ⟨57⟩. in Fronts and from four to seven in an acre—the sum that will arise from the sale most be immense but as I observed it will only be so if cautiously menaged—for notwithstanding the amount of them lots most be Enormous I fear that under this Idea and when undervaluing the magnitude of the work proposed or not being well convinced of the Importance of having the Improvements carried on on the liberal scale I propose it may induce to a prodigality of those means in saling on low termes the most valuable part of lots a circumstance which in my opinion prove as destructive to the attainement of the grand object as would a contraction of measure determined after a timorous survey of the mass of the undertaking the which in offering a labryinth of difficulties would soon magnify them to a deffidence of power to surmount.
therefor it is of Importance the whole matter should be contemplated cooly and that so ever short of the time left to effect it may appear not be hurry’d in to process nor to engage in it but after having secured effectual mean to supply the daily Expendit⟨ure.⟩
those means at your disposal I said were proportionated to the

object and I considere them so if other means are first exerted to rise the property to tis proper valu.
for to look upon that property at this moment as a mean of supply and to use of this mean to deffray the first expenditure of the begining of the work would indeed be to expunge all resource befor the moment is come for availling of them.
be cause admiting the disadvantageous terms of the sale is advertised as may be altered and iven supposing the sale to be productive from the begining the produce most be various and a fund mearly depending on it will never Insure a timely Supply to daily Expenditure a circumstance which would necessitate a frequent change in the mode of conducting matter, would delay the progress of works begon consequently occasion a loss and a misapplication of means and of time which in the course of every grand undertaking but most unavoidably in one of the magnitude of that under consideration would work a dissipation of every means to an absolut disappointment in the object to obtain.
from these consideration a better security of funds being necessary to combine a plan of operation the good of which can only be Insured aided by punctual payements and regular and plentifull supply of Materials it will expedient first to devise the necessary means considering that Economie in a poursuit of this nature lay in being aided with numerous hands with a power of pouring means there were they may accelerat the leveling of difficulties frequent to enconter.
viewing matter in this light and being convinced money is the principal wheel to give and continu the motion to the machine left to organise I shall make it the oject of this adress to call your attention on the advantages which may be expected from borowing a sum on the credit of the property it self.
under the facility of a loan no hurry being to dispose of the lots since a possibility may be for the publick to erect houses for privat accomodation which would be a measure but expedient and beneficial—it will become possible to appropriate a sum to each particular object to performe and to carry on regularly and at a same time Every of those object, forwording them yearly in proportion to the money alloted for them respectivly.
in that way every Improvement may be easily compleated and without being restrained by little saving consideration they may

be carried through the whole city Indescriminatly aiding and assisting every privat undertaking were a reciprocity of benefit may ensu—a mode of process which I may venture to assert would in the end bring three to one for the money they liberally expended and which emply repaying for a loan on what ever termes it might be obtained would be rising the reputation of the undertaking to a degree of splendour and greatness unprecedented contribut most effectually to the increase of populat⟨ion⟩ to the accroissement of commerce and would in a short time rise the City one of the first the world will contain.
it is in this manner and in this manner only I conceive the business may be conducted to a certainty of the attainement of that succes I wished to promot in the deliniation of a plan wholy new, and which combined on a grand scale will require Exertions above what is the idea of many but the which not being beyond your power to procur made me ⟨promise⟩ the securing of them as I remain assured you will conceive it essential to pursu with dignity the operation of an undertaking of a magnitude so worthy of the ⟨concern⟩ of grand Empire in the compleat achevement of the which the Honor of this is become so eminently concern and over whose progress the ayes of every other nation envying the opportunity deny’d them will stand juge. I have the Honor to be with respect & submission your most ob⟨illegible⟩ & most Humble obedient servant

P.C. L’Enfant

